EXHIBIT 10.27

AGREEMENT

THIS AGREEMENT (the “Agreement”) is made this 8th day of December 2006 by and
between Thomas J. Sukay (“Sukay”), Willow Financial Bancorp, Inc., a
Pennsylvania corporation (the “Company”), and Willow Financial Bank, a federally
chartered savings bank and wholly-owned subsidiary of the Company (the “Bank”). 
The Company and the Bank may hereinafter be referred to collectively as the
“Companies”.

W I T N E S S E T H:

WHEREAS, the Boards of Directors of the Companies previously have determined
that it is in the Companies’ best interest to reduce the size of their Boards or
Directors; and

WHEREAS, Sukay serves as a member of the Board of Directors of each of the
Company and the Bank; and

WHEREAS, Sukay’s ability to continue to devote the time and attention necessary
in his capacity as a Director of the Companies has become burdensome due to the
professional demands of Sukay’s business affairs as well as the extensive travel
required in order for Sukay to attend meetings at the Companies; and

WHEREAS, the parties believe it is in their mutual best interest for Sukay to
resign from the Boards of Directors of the Companies;

NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, and intending to be legally bound, the parties agree as follows:

1.             Resignation as a Director.  Effective as of the date first above
written, Sukay hereby resigns his positions as a director of the Company, the
Bank and any of their respective subsidiaries.

2.             Payment to Sukay.  In recognition of his past service as a
director and his willingness to facilitate the efforts of the Company and the
Bank to reduce the size of their respective Boards, the Company is paying to
Sukay the amount of $56,193 in a lump sum by wire transfer of immediately
available funds, in full satisfaction of all obligations of the Company and the
Bank for Sukay’s services as a director.

3.             Stock Benefit Plans.  It is acknowledged that no additional
arrangements are being provided by the Company or the Bank to Sukay under the
Company’s 2005 Recognition and Retention Plan (the “RRP”) and that awards for
1,935 restricted shares of Company common stock previously made by the Company
to Sukay, none of which have vested or been earned, shall not accelerate or be
deemed earned and are intended to be forfeited in accordance with the terms of
the RRP as of the date hereof.  The parties hereto acknowledge and agree that
Sukay shall not participate in any of the Company’s RRP or stock option plans
subsequent to the date hereof.

4.             Indemnification.  The Company and the Bank agree to indemnify,
defend and hold Sukay harmless against any judicial or administrative
proceeding, or threatened proceeding, whether civil or criminal, to which Sukay
is a party or threatened to be made a party by reason of Sukay having served as
a director of the Company or the Bank or any subsidiary thereof, and to advance
expenses to Sukay in respect of any such proceeding or threatened proceeding, to
the fullest extent authorized by the articles of incorporation, charter, bylaws
or other governing instrument of the Company or the Bank, in each case as in
effect on the date of this


--------------------------------------------------------------------------------


 

Agreement and regardless of any future amendment or repeal of any of the
foregoing, and applicable law and regulations.

5.             Confidentiality; Non-Disparagement.

(a)           No disclosure of the contents of this Agreement shall be made by
either party to this Agreement without the prior written consent of the other
party; provided that such disclosure (including disclosures contained in Company
press releases and regulatory filings) may be made as required in accordance
with federal securities law and regulations.

(b)           Sukay agrees not to make, either directly or indirectly, or cause
to be made, either directly or indirectly, by any other person or entity, any
statement or comment, whether oral, written, electronic or otherwise, or to take
any other action which disparages or criticizes the Company or the Bank,  their
present or former directors, officers, employees, management, practices or
services, or which disrupts or impairs or could disrupt or impair the operations
of the Company or the Bank, where such statements, comments or action are based
upon Sukay’s service as a director of the Company or the Bank or knowledge
gained as a result of such service.  The Company and the Bank agree not to make,
either directly or indirectly, or cause to be made, either directly or
indirectly, by any other person or entity, or permit to be made by any director,
officer, employee or representative of the either of them, any statement or
comment, whether oral, written, electronic or otherwise, or to take any other
action which disparages or criticizes Sukay where such statements, comments or
actions are based upon Sukay’s service as a director of the Company or the Bank.

(c)           Promptly after execution of this Agreement, the Company and the
Bank shall issue a press release announcing Sukay’s departure from the Company’s
and Bank’s Boards of Directors, the form of which previously has been reviewed,
and agreed to, by Sukay.

6.             Release of the Company and Bank and Related Parties.  For, and in
consideration of the commitments made herein by the Company and Bank, including
specifically the release in Section 7 below, Sukay, for himself and for his
heirs, successors and assigns, does hereby release completely and forever
discharge the Company and Bank and their respective subsidiaries, affiliates,
stockholders, attorneys, officers, directors, agents, employees, successors and
assigns, and any other party associated with the Company or the Bank (the
“Released Parties”), to the fullest extent permitted by applicable law, from any
and all claims, rights, demands, actions, liabilities, obligations, causes of
action of any and all kinds, nature and character whatsoever, known or unknown,
in any way connected with his service as a director of the Company or the Bank
or termination thereof.  Notwithstanding the foregoing, Sukay does not release
the Company or the Bank from its indemnification obligations referenced in
Section 4 hereof or from any claims arising out of any breach of this Agreement.

7.             Release of Sukay.  For, and in consideration of the commitments
made herein by Sukay, including specifically the release in Section 6 above, the
Company and the Bank, for themselves, and for their respective successors and
assigns do hereby release completely and forever discharge Sukay and his heirs,
successors and assigns, to the fullest extent permitted by applicable law, from
any and all claims, rights, demands, actions, liabilities, obligations, causes
of action of any kinds, nature and character whatsoever, known or unknown, in
any way connected with Sukay’s position as a director of the Company or the
Bank. Notwithstanding anything in the foregoing to the contrary, the Company and
the Bank do not release Sukay from claims arising out of any breach of this
Agreement.

8.             Amendment and Waiver.  The terms of this Agreement may not be
modified other than in a writing signed by the parties.  No term or condition of
this Agreement shall be deemed to have been waived, nor shall there be any
estoppel against enforcement of any provision of this Agreement, except by
written

2


--------------------------------------------------------------------------------


 

instrument of the party charged with such waiver or estoppel.  No such written
waiver shall be deemed a continuing waiver unless specifically stated therein,
and each such waiver shall operate only as to the specific term or condition for
the future or as to any act other than that specifically waived.

9.             Notices.  All notices, demands, consents or other communication
required or permitted hereunder shall be in writing and shall be deemed to have
been given when: (i) personally delivered, or (ii) sent postage prepaid by
registered or certified mail, return receipt requested, such receipt showing
delivery to have been made, or (iii) sent overnight by prepaid receipt courier
addressed as follows:

If to Sukay:

Thomas J. Sukay

 

8735 Gleneagle Way

 

Naples, Florida 34120

 

If to the Company

or the Bank:

Willow Grove Financial Bancorp, Inc.
170 South Warner Road, Suite 300
Wayne, Pennsylvania 19087

Attention:

Donna M. Coughey
President and Chief Executive Officer

 

10.           Entire Agreement.  This Agreement incorporates the entire
understanding among the parties relating to the subject matter hereof, recites
the sole consideration for the promises exchanged with respect to the subject
matter hereof.  In reaching this Agreement, no party has relied upon any
representation or promise except those set forth herein.

11.           Invalid Provisions: If any provision of this Agreement is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Agreement, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never compromised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.

12.           Bind and Inure.  This Agreement shall be binding upon and inure to
the benefit of the Company and the Bank and Sukay and their respective heirs
and/or successors and permitted assigns.

13.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, except to the
extent that applicable federal law preempts the laws of Commonwealth of
Pennsylvania.

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed by their duly authorized representatives and Sukay has executed this
Agreement, all as of the day and year first above written.

WITNESSES:

 

WILLOW FINANCIAL BANCORP, INC.

 

 

 

 

 

/s/ Joseph T. Crowley

 

By:

 

/s/ Donna M. Coughey

Joseph T. Crowley

 

 

 

Donna M. Coughey

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

WILLOW FINANCIAL BANK

 

 

 

 

 

/s/ Joseph T. Crowley

 

By:

 

/s/ Donna M. Coughey

Joseph T. Crowley

 

 

 

Donna M. Coughey

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

/s/ Janice L. Sukay

 

 

 

/s/ Thomas J. Sukay

Janice L. Sukay

 

 

 

Thomas J. Sukay

 

4


--------------------------------------------------------------------------------